Name: Council Regulation (EC) No 2612/97 of 15 December 1997 amending Regulation (EEC) No 1873/84 authorizing the offer or disposal for direct human consumption of certain imported wines which may have undergone oenological processes not provided for in Regulation (EEC) No 822/87
 Type: Regulation
 Subject Matter: beverages and sugar;  marketing;  health;  cooperation policy;  trade
 Date Published: nan

 L 353/2 | EN | Official Journal of the European Communities 24 . 12. 97 COUNCIL REGULATION (EC) No 2612/97 of 15 December 1997 amending Regulation (EEC) No 1873/84 authorizing the offer or disposal for direct human consumption of certain imported wines which may have undergone oenological processes not provided for in Regulation (EEC) No 822/87 way of a derogation , be offered or disposed of for direct human consumption ; whereas the Council derogated from this principle by Regulation (EEC) No 1 873/84 (2); whereas this derogation expires on 31 December 1997; whereas, so that consultations can continue between the Community and the third country concerned with a view to an agreement on this matter, the term of validity for the derogation should be extended until 31 December 1998 , THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 822/87 of 16 March 1987 on the common organization of the market in wine ('), and in particular Article 73 ( 1 ) thereof, Having regard to the proposal from the Commission , Whereas Article 70 ( 1 ) of Regulation (EEC) No 822/87 provides that the products referred to in Article 1 (2) (a) and (b) of that Regulation may only be imported if accompanied by a certificate attesting that they comply with the provisions on production , release for free circula ­ tion and, where appropriate , disposal for direct human consumption applying in the third country in which they originate ; Whereas Article 73 ( 1 ) of that Regulation stipulates that if the imported products in question have undergone oeno ­ logical practices not allowed by Community rules or do not comply with the provisions of that Regulation or of those adopted pursuant thereto, they may not, except by HAS ADOPTED THIS REGULATION : Article 1 In the second subparagraph of Article 1 ( 1 ) of Regulation (EEC) No 1873/84, the date '31 December 1997' is hereby replaced by '31 December 1998 '. Article 2 This Regulation shall enter into force on 1 January 1998 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 15 December 1997 . For the Council The President F. BODEN (') OIL 84, 27 . 3 . 1987, p. 1 . Regulation as last amended by Re ­ gulation (EC) No 2087/97 (OJ L 292, 25 . 10 . 1997, p. 1 ). ( 2 ) OJ L 176, 3 . 7 . 1984, p. 6. Regulation as last amended by Re ­ gulation (EC) No 128/97 (OJ L 24, 25 . 1 . 1997, p. 2).